Citation Nr: 1021798	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits on the title page.


FINDINGS OF FACT

1.  The Veteran is service-connected for: major depression 
with psychosis, history of schizophrenia, currently evaluated 
as 100 percent disabling; diabetes mellitus, Type II, 
diabetic retinopathy, angioplasty, nephropathy, 
atherosclerotic heart disease, cataracts, and peripheral 
neuropathy, associated with herbicide exposure, currently 
evaluated as 100 percent disabling; gunshot wound of the 
right hip, status post right hip replacement, currently 
evaluated as 60 percent disabling; lumbar paravertebral 
myositis, dorsal scoliosis, L-5/S-1, radiculopathy with disc 
disease, currently evaluated as 60 percent disabling; deep 
vein thrombosis of the left lower extremity, evaluated as 20 
percent disabling; deep vein thrombosis of the right lower 
extremity, currently evaluated as 20 percent disabling; and, 
bilateral pulmonary embolism with mild airway restriction, 
and residuals of scar due to application of inferior vena 
cava to prevent embolism, each evaluated as noncompensably 
disabling.  The Veteran also receives special monthly 
compensation, to include based on the need of aid and 
attendance of another person.  

2.  Without the aid of crutches or a wheelchair, the 
Veteran's service-connected disabilities preclude locomotion.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring 
specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809(d) (2009).

2.  Because the Veteran is eligible for assistance under 38 
U.S.C.A. § 2101(a) for specially adapted housing, the law 
precludes an award of special home adaptation grant under 38 
U.S.C.A. § 2101(b).  38 U.S.C.A. § 2101 (a), (b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.809, 3.809a (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, a veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where a veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  In 
that case, a veteran must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

Currently the Veteran is service-connected for: 1) major 
depression with psychosis, history of schizophrenia, 
currently evaluated as 100 percent disabling; 2) diabetes 
mellitus, Type II, diabetic retinopathy, angioplasty, 
nephropathy, atherosclerotic heart disease, cataracts, and 
peripheral neuropathy, associated with herbicide exposure, 
currently evaluated as 100 percent disabling; 3) gunshot 
wound of the right hip, status post right hip replacement, 
currently evaluated as 60 percent disabling; 4) lumbar 
paravertebral myositis, dorsal scoliosis, L-5/S-1, 
radiculopathy with disc disease, currently evaluated as 60 
percent disabling; 5) deep vein thrombosis of the left lower 
extremity, evaluated as 20 percent disabling; 6) deep vein 
thrombosis of the right lower extremity, currently evaluated 
as 20 percent disabling; and, 7) bilateral pulmonary embolism 
with mild airway restriction, and residuals of scar due to 
application of inferior vena cava to prevent embolism, each 
evaluated as noncompensably disabling.  Additional 
compensation is paid under 38 U.S.C.A. § 1114, subsections 
(s), (l), and (p); and the bilateral factor has been taken 
into consideration.  The Veteran is receiving special monthly 
compensation based on the need of aid and attendance of 
another person.  The rating decision which granted special 
monthly compensation based on the need of aid and attendance 
of another person, dated in October 1997, noted that the 
Veteran was partially dependent and practically wheelchair 
ridden.  He needed assistance and help to bathe, dress, and 
move.  He was sedentary at home, moving in the wheelchair, 
but also used his crutches in the houses, assisted by another 
person.  The Veteran's overall condition has certainly not 
improved since the date of that rating decision.  

The Veteran's medical records show that he has been 
essentially wheelchair-bound for traveling outside of his 
home for years.  In his home, he uses both a wheelchair and 
crutches.  He does not ambulate without crutches.  

A VA aid and attendance examination conducted in June 1997 
showed that the Veteran was wheelchair ridden.  The Veteran 
reported that he moved around his house with the use of a 
wheelchair and Canadian crutches.  He was reexamined in 
January 1998, at which time the Veteran reported that he 
ambulated short distances of 25 to 50 feet with Canadian 
crutches and for longer distances he used a wheelchair.  
Physical examination revealed an ankylosed right hip.  Knee 
and ankle jerks were almost absent.  There was diminished 
pinprick and smooth sensation in the lower extremities.  The 
examiner reported the presence of swelling and edema in the 
lower extremities.  He also found severe painful motion and 
instability in all joints of the lower extremities.  There 
was severe weakness in the lower extremities and severe 
muscle atrophy in the right leg.  The Veteran was able to 
stand and bear weight on both legs for a few minutes.  He 
could walk a few steps without his crutches.  The diagnoses 
included status post right total hip arthroplasty with 
loosening, and dorsolumbar paravertebral fibromyositis with 
dorsal scoliosis and L5-S1 radiculopathy.  The examiner 
provided an opinion that there was no complete loss of use in 
the lower extremities, and the existing loss of use was 
partially due to nonservice-connected conditions such as 
diabetic neuropathy, coronary artery disease, and deep vein 
thrombosis.  Since that time, the Veteran was awarded service 
connection for his diabetes mellitus and deep vein 
thrombosis.

The Veteran was afforded another VA examination in September 
1999.  The examiner commented that the Veteran had severe 
limitation of motion with painful motion on all movements of 
the right hip.  He also exhibited severe weakness and 
tenderness in the right hip, but no other abnormality to 
include instability or edema was found in this joint.  There 
was a leg length discrepancy with one extremity 2 centimeters 
shorter than the other.  

In March 2004, the Veteran was afforded a VA neurologic 
examination.  He complained of a burning painful sensation, a 
crawling sensation, tightening sensation, and numbness in his 
lower extremities.  He also reported problems with walking 
and was forced to use a wheelchair most of the time.  Sensory 
examination revealed hypoesthesia to pinprick and touch in 
the lower extremities.  Vibration sensation was decreased at 
the ankle level when compared to the knees.  There were 
hyperpigmentation changes and loss of hair in the lower 
extremities and deep tendon reflexes were absent in the lower 
extremities.  Muscle strength was normal in tone and power.  
There was no evidence of wasting or muscle atrophy.  The 
Veteran was reported to have a normal gait.  The diagnosis 
was severe sensorimotor peripheral neuropathy of a diabetic 
etiology.  The Veteran was also provided VA cardiovascular 
and diabetes mellitus examinations, but they did not evaluate 
his ability to ambulate.  An August 2004 eye examination 
showed that he had cataracts due to his diabetes mellitus, 
but did not reveal that he was blind or had only light 
perception.  

A medical opinion from a board of VA physicians was prepared 
in December 2004.  These physicians indicated that the 
medical history in the claims file had been reviewed.  Based 
on a review of the medical examination findings, the board 
found that the Veteran could walk with difficulty around his 
house with the aid of crutches.  They also noted that the 
examination findings had revealed that the Veteran had a 
normal gait cycle and could walk unassisted.  They indicated 
that the evidence revealed that the Veteran's service-
connected disabilities had not resulted in the anatomical 
loss of the feet, nor the loss of use of the feet.  Since he 
had a normal gait cycle, the board provided an opinion that 
was better off without prosthesis.

In January, March, and April 2008, the Veteran arteries and 
genitourinary system were evaluated.  It was noted that the 
Veteran had edema of both legs.  He had no right dorsalis 
pedis pulse, right posterior pulse, left dorsalis pedis 
pulse, or left posterior pulse.  

The evidence shows that the Veteran has multiple severe 
service-connected disabilities that have significantly 
interfered with his ability to ambulate.  The Board 
previously determined in September 2006 that the Veteran does 
not have "loss of the use of his feet or lower extremities" 
as defined by 38 U.S.C.A. § 1114 and 38 C.F.R. §§ 3.350, 
4.63.  

There is evidence of significant neurologic and circulatory 
deficit in the lower extremities.  Complete paralysis has not 
been demonstrated, but atrophy has been noted.  As noted, the 
right hip has been shown to be ankylosed.  When motion was 
demonstrated, the limitations were severe and pain was 
severe.  The December 2004 medical board found, based on the 
examination findings, that the Veteran still had use of his 
feet to a limited degree, and that the Veteran would not be 
equally served by an amputation stump.  In sum, the Veteran 
does not have two major joints that are ankylosed, only one 
joint was ankylosed as his right hip was shown to be 
ankylosed on one examination.  The right leg measured 2 
centimeters shorter than the left, but was not 3 1/2 inches 
shorter per 38 C.F.R. §§ 3.350 and 4.63.  His knees and hands 
are not the subject of a service-connected disability.  

At this juncture, the Board points out that while the Veteran 
has been historically denied a claim for "loss of use" of 
his lower extremities, the requirements for his current claim 
of entitlement to specially adapted housing assistance or a 
special home adaptation grant do not require essentially 
complete "loss of use" of a lower extremity as defined by 
38 C.F.R. § 3.350(a)(2).  That regulation requires that there 
be no effective function remains other than that which would 
be equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  Rather, the law and regulation 
pertinent to the current claim of entitlement to specially 
adapted housing assistance or a special home adaptation grant 
do not require such complete restriction.  See 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(b).  They require the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The Board notes that the evidence establishes 
that the Veteran cannot effectively ambulate without the use 
of crutches for short distances inside his home and a 
wheelchair for outside of the home.  His myriad of 
disabilities restrict his mobility to this degree.  

The focus of a claim for assistance in acquiring specially 
adapted housing is on the Veteran's ability to ambulate or 
otherwise move from location to location, whether he requires 
assistance with same, and the degree to which that assistance 
is required.  In this case, the evidence of record reflects 
that the Veteran would be unable to ambulate or otherwise 
move from location to location without the use of assistive 
devices.  Based on the foregoing, the Veteran's service-
connected disabilities have a cumulative effect on his lower 
extremities so as to effectively preclude locomotion without 
the aid of crutches a wheelchair.  There is a severe 
impairment of mobility, consistent with the assigned 
evaluations, which preclude the Veteran's ability to use his 
lower extremities for self-propulsion without the assistance 
of an ambulatory device.  Ultimately, there evidence supports 
a findings that the Veteran us essentially unable to ambulate 
unassisted due to his service-connected disabilities which 
preclude locomotion within the meaning of the controlling 
regulations.  See 38 C.F.R. § 3.809(d).  Thus, entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) has 
been shown.

Having determined that the Veteran is eligible for assistance 
under 38 U.S.C.A. § 2101(a) for specially adapted housing, 
the law precludes an award of special home adaptation grant 
under 38 U.S.C.A. § 2101(b).  Thus, the claim for special 
home adaptation must be denied.


ORDER

Entitlement to specially adapted housing assistance is 
granted.  

Entitlement to a special home adaption grant is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


